Citation Nr: 0313583	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-10 685	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from February 1968 to 
October 1970.  


REMAND

There has been a significant change in the law that affects 
the adjudication of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), which, among other changes, expanded the 
notification and duty to assist obligations owed to 
claimants.  Regulations implementing the VCAA have been 
issued [66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159)] and the requirements of VCAA 
have been further clarified by the Court in Quartuccio v. 
Principi, 16 Vet. App 83 (2002).  

In the present case, the record shows that the RO has not 
referenced or discussed the VCAA in developing and 
readjudicating the veteran's appeal.  In particular, the RO 
has not provided notice to the veteran of the requirements of 
the VCAA, including the division of responsibilities between 
VA and the claimant in obtaining evidence, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans Benefits 
Administration.  Nor has the RO addressed the extent to which 
the VCAA was satisfied.  See Quartuccio, Id.; Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Under the 
VCAA and VA regulations, as interpreted by Quartuccio, VA 
must notify the claimant and the claimant's representative of 
any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence the VA 
will obtain on his or her behalf.  






Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
notification and development actions 
(including records procurement and 
medical examinations/opinions) required 
to satisfy the VCAA are undertaken with 
respect to all issues on appeal.  

2.  The RO should then readjudicate the 
issues on appeal.  If either 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be allowed a 
reasonable period of time for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




